Order entered February 20, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01437-CR
                                   No. 05-18-01438-CR
                                   No. 05-18-01439-CR
                                   No. 05-18-01440-CR
                                   No. 05-18-01441-CR
                                   No. 05-18-01442-CR
                                   No. 05-18-01443-CR
                                   No. 05-18-01444-CR

                         DANIEL BARRY STEFFEN, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                   On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
Trial Court Cause Nos. 199-83863-2017, 199-83864-2017, 199-83865-2017, 199-83866-2017,
           199-83867-2017, 199-83868-2017, 199-83869-2017 & 199-84131-2017

                                         ORDER
       Before the Court is court reporter Sheri J. Vecera’s February 19, 2019 request for an

extension of time. We GRANT the request and ORDER the reporter’s record filed on or before

February 25, 2019.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE